DETAILED ACTION
This Office action is in response to the amendment filed on August 9, 2021, entered by the RCE filed on September 27, 2021.
Claims 1, 5-8, 12-15, 19, and 20 are pending.
Claims 1, 5-8, 12-15, 19, and 20 have been amended.
Claims 2-4, 9-11, and 16-18 have been canceled.
Claims 1, 5-8, 12-15, 19, and 20 are allowed and will be renumbered as 1-11 in the patent.
The objections to Claims 1, 8, and 15 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1, 5-8, 12-15, 19, and 20 are withdrawn in view of Examiner’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 9, 2021 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with B. Lance Jensen (Reg. No. 68,022) on October 11, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 08/09/2021), please amend Claims 1, 5-8, 12-15, 19, and 20 as follows:

1. (Currently Amended) A method comprising:
obtaining a first dataset that includes:
information corresponding to a usage cost for each component of a plurality of components within a cloud infrastructure; and
metadata corresponding to information describing a functionality of one or more components of the plurality of components within the cloud infrastructure;
determining an actual usage of the plurality of components during a first period of time within the cloud infrastructure;

information corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure; and
information corresponding to an estimated usage of the plurality of components during a second period of time within the cloud infrastructure;
performing a first comparison that includes comparing the information of the second dataset corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure with at least a portion of the information of the first dataset corresponding to the usage cost for each component of the plurality of components within the cloud infrastructure;
performing a second comparison that includes comparing the information of the second dataset corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure with at least a portion of the metadata of the first dataset corresponding to information describing the functionality of one or more components of the plurality of components within the cloud infrastructure 
performing a third comparison that includes comparing the information of the second dataset corresponding to the estimated usage of the plurality of components during within the cloud infrastructure with at least the portion of the information of the first dataset corresponding to the usage cost for each component of the plurality of components within the cloud infrastructure 
determining an overall cost for one or more components of the plurality of components during the first period of time within the cloud infrastructure 
during the first period of time within the cloud infrastructure was used for 
determining a future cost for one or more components of the plurality of components during the second period of time within the cloud infrastructure 
generating a visualization within a graphical user interface (GUI) that comprises:
a plurality of objects and information representative of the overall cost [[of]] for one or more components of the plurality of components during the first period of time within the cloud infrastructure 
the future cost for one or more components of the plurality of components during the second period of time within the cloud infrastructure 
for what purpose one or more components of the plurality of components during the first period of time within the cloud infrastructure was used for 
displaying, via a display screen, the visualization within the GUI to allow a user to interact with the visualization within the GUI.

2-4. (Canceled)

5. (Currently Amended) The method of claim 1, further comprising:
the GUI being displayed via the display screen, a user input effective to indicate at least one object of the plurality of objects is to be altered; and
altering the visualization within the GUI being displayed via the display screen based on the user input.

6. (Currently Amended) The method of claim 1, further comprising:
receiving, via the GUI being displayed via the display screen, a user input effective to select portions of at least one dataset to be included in the visualization within the GUI being displayed via the display screen; and
filtering at least a portion of the at least one dataset, wherein the visualization within the GUI being displayed via the display screen is generated to only include costs corresponding to the selected portions of the at least one dataset.

7. (Currently Amended) The method of claim 1, further comprising:
receiving, via the GUI being displayed via the display screen, a user input effective to select a function to be performed using only information that is included in one or more objects within the visualization within the GUI being displayed via the display screen; and
performing the selected function using only the information that is included in the one or more objects within the visualization within the GUI being displayed via the display screen.

8. (Currently Amended) A non-transitory computer-readable hardware storage medium having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of operations comprising:

information corresponding to a usage cost for each component of a plurality of components within a cloud infrastructure; and
metadata corresponding to information describing a functionality of one or more components of the plurality of components within the cloud infrastructure;
determining an actual usage of the plurality of components during a first period of time within the cloud infrastructure;
obtaining a second dataset that includes:
information corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure; and
information corresponding to an estimated usage of the plurality of components during a second period of time within the cloud infrastructure;
performing a first comparison that includes comparing the information of the second dataset corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure with at least a portion of the information of the first dataset corresponding to the usage cost for each component of the plurality of components within the cloud infrastructure;
performing a second comparison that includes comparing the information of the second dataset corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure with at least a portion of the metadata of the first dataset corresponding to information describing the functionality of one or more components of the plurality of components within the cloud infrastructure 
within the cloud infrastructure with at least the portion of the information of the first dataset corresponding to the usage cost for each component of the plurality of components within the cloud infrastructure 
determining an overall cost for one or more components of the plurality of components during the first period of time within the cloud infrastructure 
determining for what purpose one or more components of the plurality of components during the first period of time within the cloud infrastructure was used for 
determining a future cost for one or more components of the plurality of components during the second period of time within the cloud infrastructure 
generating a visualization within a graphical user interface (GUI) that comprises:
a plurality of objects and information representative of the overall cost [[of]] for one or more components of the plurality of components during the first period of time within the cloud infrastructure 
the future cost for one or more components of the plurality of components during the second period of time within the cloud infrastructure 
during the first period of time within the cloud infrastructure was used for 
displaying, via a display screen, the visualization within the GUI to allow a user to interact with the visualization within the GUI.

9-11. (Canceled)

12. (Currently Amended) The non-transitory computer-readable hardware storage medium of claim 8, the operations further comprising:
receiving, via the GUI being displayed via the display screen, a user input effective to indicate at least one object of the plurality of objects is to be altered; and
altering the visualization within the GUI being displayed via the display screen based on the user input.

13. (Currently Amended) The non-transitory computer-readable hardware storage medium of claim 8, the operations further comprising:
receiving, via the GUI being displayed via the display screen, a user input effective to select portions of at least one dataset to be included in the visualization within the GUI being displayed via the display screen; and
filtering at least a portion of the at least one dataset, wherein the visualization within the GUI being displayed via the display screen is generated to only include costs corresponding to the selected portions of the at least one dataset.

14. (Currently Amended) The non-transitory computer-readable hardware storage medium of claim 8, the operations further comprising:
receiving, via the GUI being displayed via the display screen, a user input effective to select a function to be performed using only information that is included in one or more objects within the visualization within the GUI being displayed via the display screen; and
performing the selected function using only the information that is included in the one or more objects within the visualization within the GUI being displayed via the display screen.

15. (Currently Amended) A system comprising:
a processor configured to cause performance of operations comprising:
obtaining a first dataset that includes:
information corresponding to a usage cost for each component of a plurality of components within a cloud infrastructure; and
metadata corresponding to information describing a functionality of one or more components of the plurality of components within the cloud infrastructure;
determining an actual usage of the plurality of components during a first period of time within the cloud infrastructure;
obtaining a second dataset that includes:
information corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure; and
information corresponding to an estimated usage of the plurality of components during a second period of time within the cloud infrastructure;
within the cloud infrastructure with at least a portion of the information of the first dataset corresponding to the usage cost for each component of the plurality of components within the cloud infrastructure;
performing a second comparison that includes comparing the information of the second dataset corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure with at least a portion of the metadata of the first dataset corresponding to information describing the functionality of one or more components of the plurality of components within the cloud infrastructure 
performing a third comparison that includes comparing the information of the second dataset corresponding to the estimated usage of the plurality of components during within the cloud infrastructure with at least the portion of the information of the first dataset corresponding to the usage cost for each component of the plurality of components within the cloud infrastructure 
determining an overall cost for one or more components of the plurality of components during the first period of time within the cloud infrastructure 
determining for what purpose one or more components of the plurality of components during the first period of time within the cloud infrastructure was used for 
during the second period of time within the cloud infrastructure 
generating a visualization within a graphical user interface (GUI) that comprises:
a plurality of objects and information representative of the overall cost [[of]] for one or more components of the plurality of components during the first period of time within the cloud infrastructure 
the future cost for one or more components of the plurality of components during the second period of time within the cloud infrastructure 
for what purpose one or more components of the plurality of components during the first period of time within the cloud infrastructure was used for 
displaying, via a display screen, the visualization within the GUI to allow a user to interact with the visualization within the GUI.

16-18. (Canceled)

19. (Currently Amended) The system of claim 15, the operations further comprising:
receiving, via the GUI being displayed via the display screen, a user input effective to indicate at least one object of the plurality of objects is to be altered; and
altering the visualization within the GUI being displayed via the display screen based on the user input.

20. (Currently Amended) The system of claim 15, the operations further comprising:
receiving, via the GUI being displayed via the display screen, a user input effective to select portions of at least one dataset to be included in the visualization within the GUI being displayed via the display screen; and
filtering at least a portion of the at least one dataset, wherein the visualization within the GUI being displayed via the display screen is generated to only include costs corresponding to the selected portions of the at least one dataset.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “obtaining a first dataset that includes: information corresponding to a usage cost for each component of a plurality of components within a cloud infrastructure; and metadata corresponding to information describing a functionality of one or more components of the plurality of components within the cloud infrastructure; determining an actual usage of the plurality of components during a first period of time within the cloud infrastructure; obtaining a second dataset that includes: information corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure; and information corresponding to an estimated usage of the plurality of components during a second period of time within the cloud infrastructure; performing a first comparison that includes 
The closest cited prior art, the combination of US 2020/0192710 (hereinafter “Kumar”), US 2015/0201005 (hereinafter “Corbett”), and US 2014/0365655 (hereinafter “Takahashi’), teaches enabling and metering the utilization of components on demand include a compute device. However, the combination of Kumar, Corbett, and Takahashi fails to teach “obtaining a first dataset that includes: information corresponding to a usage cost for each component of a plurality of components within a cloud infrastructure; and metadata corresponding to information describing a functionality of one or more components of the plurality of components within the cloud infrastructure; determining an actual usage of the plurality of components during a first period of time within the cloud infrastructure; obtaining a second dataset that includes: information corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure; and information corresponding to an estimated usage of the plurality of components during a second period of time within the cloud infrastructure; performing a first comparison that includes comparing the information of the second dataset corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure with at least a portion of the information of the first dataset corresponding to the usage cost for each component of the plurality of components within the cloud infrastructure; performing a second comparison that includes comparing the information of the second dataset corresponding to the determined actual usage of the plurality of components during the first period of time within the cloud infrastructure with at least a portion of the metadata of the first dataset corresponding to .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191